DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 15 recite “a component which consists at least in part”   The term “consists” is a term of art MPEP 2111 which excludes other aspects, steps, components, etc.  As such using the term with language “at least in part” is conflicting and leads to indefiniteness.  It is suggested to use the term “comprising”  The examiner notes the method is recited as comprising leaving the possibility of additional steps and compositional components.
The term "predominantly" in claim 1 is a relative term which renders the claim indefinite.  The term "predominantly" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  
The term "substantially free" in claim 1 is a relative term which renders the claim indefinite.  The term "substantially free" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention (esp. where the specification defines “free of various chemicals in different ranges and does not recite “substantially free” – see instant specification at par. 0026)
Claim 12 recites the limitation "of water soluble compounds which release fluoride ions"   This claim depends from claim 1 which does not previously recite a water soluble compound having fluoride ions.  There is insufficient antecedent basis for this limitation in the claim.
Claim 13 recites the limitation "the proportion of zinc ions"   This claim depends from claim 1 which does not previously recite zinc ions.  There is insufficient antecedent basis for this limitation in the claim.
Claim 14 recites the limitation "step II) coating is carried out".  This claim depends from claim 1 which does not previously recite coating, only contacting.  There is insufficient antecedent basis for this limitation in the claim thereby also making the optional step of electro coating indefinite.
Claim 15 recites “optionally produced in a composite structure with a material which is predominantly composed of one or both of the elements zinc and aluminum”.  It is unclear what is optional the “production” step, or is the “composite” optional, or are the elements of zinc and aluminum or optional both of the aforementioned.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 
Claims 1-4, 8-9, 11-13 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bender (DE102014225237B3) in view of Bongartz et al (US 9,382,628)
Regarding Claims 1-4, 8-9, 11-13 and 15:
Claim Interpretation:  The examiner notes that the claims are drafted as comprising using language such as containing.  These transitional terms are defined in the MPEP 2111 as being open and non-exclusive.  As such, additional steps and compositional components may be included/present.  Given the open claim language the composition of step I and that of step II of claim 1 may actually be the same.  The prior art as cited renders obvious the claimed invention as follows:
Bender (DE102014225237B3) discloses treatment of iron and aluminum components.  The metal components include steel, iron and other industrial components (P2 L 3-10) and P2 par 7)   The aluminum members include aluminum, aluminum allows which may comprise zinc (P 3 approx. par 6)
The metal is brought into contact with the compositions:

    PNG
    media_image1.png
    112
    1144
    media_image1.png
    Greyscale
 (P4 translation second par from bottom and meeting the limitation for contacting of claim 1) 

	Regarding Step I)
The metal is wet chemical pretreated, then pickled, then reaction rinse 1 and a reaction rinse 2 with bath solution B comprising 0.2 g/kg at least of Zr and/or Ti with pH not below 1 (Claim 1 p7 first par overlapping the claimed pH ranges of claims 3 and 11)   The rinse baths are aqueous solutions (Abstract) (meeting the limitations of claim 1 I) and II) )
Regarding Step II)
After reaction rinse 2 is activation followed by phosphating such as zinc phosphating (P 7 claim 8) or may have two rinsing steps (Claim 9 P7 – i.e. so using the same rinse solution would overlap and encompass both steps I and II of claim 1 as the method and compositions thereof are claimed as “comprising”/containing – See MPEP 2111—thereby permitting additional steps and compositional components)   
The steps may be performed successively (last par P 7 meeting the limitations of claim 1 for successive method steps) 
Further Regarding Step I)
The process includes a first pickle, a reaction rinse then reaction rinse.  The metal is contacted in an aqueous bath solution A having a pH below 1 and reaction rinse with a sulfur acid aqueous having at least 0.2 g/kg of Zr and Ti and the pH is not less than 1 (Abstract) (meeting the limitations of claim 1 step I) and overlapping the range of claims 2 and 3) 
reaction rinse of solution B having at least 0.02 g/kg water soluble Zr and/or Ti with pH not less than 1.0 (Abstract) (i.e. step I – acidic aqueous composition with Zr and/or Ti) of instant claim 1 step I) ) 
The bath B may comprise hydrofluoric acid 1-200 ppm (P4 2nd par overlapping the range of claim 4) and comprises at least 0.02 g/kg of water soluble compounds of zirconium and/or titanium (P 4 mid page approx. par. 8)(overlapping the range of Zr and/or Ti of claim 2)(grams/molar mass = moles  titanium molar mass is 47.867 so:  0.02g= 20 mg  0.02/47.867 * 1000 – for millimoles --  therefore  0.418 mmol within the claimed range of claim 2)

    PNG
    media_image2.png
    126
    1184
    media_image2.png
    Greyscale

There is a minimum level of free fluoride of 5 ppm for rapid conversion of the metal surfaces (P4 4th par from bottom) (overlapping the range of claim 4)

    PNG
    media_image3.png
    391
    1666
    media_image3.png
    Greyscale
(P4)(it appears that the above compounds also meet the limitation of claim 9 for an organic compound having at least one non-metal atom selected from nitrogen, oxygen, chlorine in an oxidation state not corresponding to the lowest possible oxidation state or an oxo anion of an element of subgroup VIB or VIIB – NH4 is nitrogen and it is not the lowest oxidation sate for nitrogen)
metal is rinsed (i.e. brought into contact) with water soluble compounds that are the same as reaction rinse (2) at pH in range of 2.5 to 4 or based on phosphating such as zinc phosphating (P5 third par overlapping the ranges of claims 3 and 11):

    PNG
    media_image4.png
    185
    1162
    media_image4.png
    Greyscale

The phosphating can be carried out in an aqueous solution comprising zinc ions and copper (P5 Par 5)   Reaction rinse (2) uses solution B.  
A rinsing step as is known in the art such as with alcohols may be conducted (P6 last par) 
REGARDING STEP II)
Additional step of treating at pH of 2.5-4 based on phosphating / zinc phosphating well established in the art and known methods of the art (P5) which include accelerators (P5) (Step II) of claim 1 no Ni is required)

    PNG
    media_image5.png
    137
    1084
    media_image5.png
    Greyscale

While zinc phosphating is preferred it is not the required means of phosphating thereby not requiring zinc and overlapping the range of claim 13.

    PNG
    media_image6.png
    177
    1189
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    187
    1176
    media_image7.png
    Greyscale

(phosphating without zinc see P5 translation)
The weight of the phosphate layer is reduced (P5 par 4) 
Iron ions accelerate formation of the conversion layer (P3 third par) additional accelerators known in the art may be used and include copper (P5 par 6)  (meeting the limitation of claim 1 II) for accelerator – nickel is not required also meeting claim 1 II) and where copper will overlap the range of claim 8 as an inorganic accelerator)  
Additional additives may be added to the water including acid, alkali, washing active substances, soaps, solvents of alcohols organic solvents (P6 par 5) 	

    PNG
    media_image8.png
    245
    1086
    media_image8.png
    Greyscale

The weight of the phosphate layer is reduced (P5 par 4) 
Regarding Claims 4 and 12:  the ranges recited are less than which includes zero.  Notwithstanding same the amount of fluoride taught by the cited reference includes a minimum level of free fluoride of 5 ppm for rapid conversion of the metal surfaces (P4 4th par from bottom) ( i.e. 5 mg/kg = 5 ppm thereby overlapping the range of claim 4 and claim 12)
In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976)"
Regarding no phosphate coating in a layer weight of more than 1 g/m2 calculated as PO.sub.4:  while the reference teaches the weight of the phosphate layer is reduced (P5 par 4), it does not expressly recite the weight of no more than 1 g/m2 of the phosphate coating calculated as PO4
Bongartz et al (US 9,382,628) discloses a multi-step method for anti corrosive coating of metal components comprising a deposition of a thin inorganic layer of Zr and/or Ti, a reaction rinse with a surface active substance and then electrodeposition (Abstract) such as an organic coating and electro coating (C2 L55-62 meeting claim 14 optional limitation) 
The reaction rinse includes non ionics such as alkoxylated alkyl alcohols having end cap with an alkyl group of nor more than 8 carbons or nor more than 4 carbons  (C4 L1-12)
The reaction rinse may comprise less than 0.1 g/ kg of PO4 (C5 L22-35) 
The reaction rinse phosphate layer  is preferably does not contain a phosphate layer with a layer application of at least 0.2 g /m2 based on PO4 (C6 L10-22) (overlapping the range of instant claim 1).
The rinse preferably has less than 5 ppm Ni (C5 L53-68) 
	It would have been obvious to one of ordinary skill in the art at the time of filing the invention to form the phosphate layer in Bender in the range of Bongartz of 0.2 g/m2 
See MPEP 2144.05(I): "In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976)"
Claims 8 is alternatively rejected under 35 U.S.C. 103 as being unpatentable over Bender (DE102014225237B3) in view of Bongartz et al (US 9,382,628) as applied to claims 1-4, 8-9, 11-13 and 15 above as evidenced by Post et al (US 2017/0101721)
Regarding Claim 8:
Modified Bender discloses the limitations above set forth.  Bender discloses using copper accelerator which as taught by Brower possesses the claimed standard reduction potential of claim 8.
See Post which teaches a similar process with similar compositions using copper as an accelerator and having a standard reduction potential of 0.34 meeting the claimed range of claim 8 for greater than 0.2.
Post et al (US 2017/0101721) discloses a method for treating a substrate where the substrates deoxidized and then immersed in an electrodeposit able pretreatment composition  with Group III B metal and oxidizing agent and a metal complexing agent to deposit a coating on the surface and optionally a surfactant and optionally contacted with a sealing composition of a phosphate and a Group IIB and/or IVB metal (Abstract) 
The substrates include a variety of substrates such as steel, aluminum, galvanized steel, aluminum alloys, clad aluminum alloys, titanium alloys etc. [0030] Aluminum includes alloys and clad aluminum substrates [0025] 
rinsed with water and/or an aqueous solution of rinsing agents [0032]

Then deoxidized [0033] such as with phosphoric acid, nitric acid, fluoroboric acid, hydrofluoric acid and deoxidizers available from Henkle, Oakite deoxidizer, Turco deoxidizer and combinations thereof.  [0033] 
The electro depositable pretreatment composition comprising elements of group IIB metal and oxidizing agent and metal complexing agent may be electrolytcally deposits as a coating on the surface of the substrate [0035] the pretreatment includes oxidizing agents of peroxide, persulfate, nitric acid, etc. [0038] and a surfactant such an alkoxylated alcohol [0043] the pretreatment is at a pH of 1 to 4 [0047] 
The pretreatment is followed by sealing with phosphate [0050] and a Group IIIB or IVB metal such as zirconium, titanium, hexafluorozirconic acid, zyrconyl nitrate, zirconyl carboxylate [0053] with metal of 1-100 ppm elemental metal [0054] 
The treatment may include an electropositive metal ion [0060 Table 1] (overlapping the range of claim 8) 

    PNG
    media_image9.png
    616
    577
    media_image9.png
    Greyscale

The pH of the spontaneously depositable pretreatment composition is from 1 to 6 or 2 to 5.5 [0068] and may comprise surfactants of glycols such as ethylene glycol, diethylene glycol propylene glycol and the like [0071] 
Claims 7 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bender (DE102014225237B3) in view of Bongartz et al (US 9,382,628) as applied to claims 1-4, 8-9, 11-13 and 15 above further in view of Brower et al (US 2012/0325110)
Regarding Claims 7 and 10:
Modified Bender discloses the limitations above set forth.  Bender does not expressly disclose the amount of phosphate ions or copper ions.
Brower et al (US 2012/0325110) discloses a similar process to that of Bender using a similar composition.  Brower discloses an acidic aqueous composition for anti corrosive treatment of steel and galvanized steel with the metal surface of a component has zinc and iron and may comprise zircon titanium 10mg/m2 at least (Abstract)
The process includes steps of:
cleaning and degreasing the metal surface; 
electroless treatment of bringing metal surface into contact with an acidic aqueous chromium free composition A and then 
passivating treating by contacting with acidic aqueous composition B which has at least one water soluble compound of elements Zr Ti and/or Hf of at least 5 ppm [0010-0014](no Ni is required meeting the limitations of claim 1 II)) 
	Composition A limits phosphate ions to nor more than 50 ppm calculated as PO4 [0026] (thereby overlapping the claimed limitation for no phosphate coating with a layer weight of more than 1g/m2 as PO4 as the range of PO4 includes zero).
Composition B is chromium free.   It comprises 20-1000 ppm water soluble compounds of elements of zirconium, titanium and/or hafnium [0040] (thereby meeting the limitation of claim 1 I)) 
    PNG
    media_image10.png
    246
    552
    media_image10.png
    Greyscale
(being the same water soluble compounds described in the instant specification at [0010]
In addition composition B may further comprise 1 to 100 ppm copper ions and optionally up to 200 ppm free fluoride [0043] (meeting the limitations of claim8 for compound having standard reduction potential greater than 0.2 V (SHE) and claim 12 for fluoride ions 10-100 overlapping) 
	The copper ion ions in the amount of 1 to 100 ppm improves corrosion protection properties [0043] (1ppm=1mg/kg molar mass copper is 63.546 making for 0.0157 mmol per 1 ppm so with 100 ppm 1.57 mmol within the claimed range)
	It would have been obvious to one of ordinary skill in the art to use the phosphate ions and copper ions in the amounts taught by Brower in the composition and method of Bender as they are suitable for effectively treating steel and other surfaces imparting improved corrosion properties to the process of Bender.
Conclusion
Bender discloses:  Additional additives may be added to the water including acid, alkali, washing active substances, soaps, solvents of alcohols organic solvents (P6 par 5) 	

    PNG
    media_image8.png
    245
    1086
    media_image8.png
    Greyscale

But does not expressly disclose the alcohols/solvents to have more than 2 hydroxyl groups, to be an aliphatic diol with 4-10 carbons, an aliphatic compound with more than three hydroxyl groups with two being interconnected by no more than 2 carbon atoms or said being an alditol with no more than 6 carbon atoms.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.   See PTO 892 accompanying this office action.  For example:
EP3230491A1 Bender WO2016/091703A1 discloses a method for wet chemical treatment of iron components and aluminum components in a bath which is acidic having a pH below 1 and a reactive rinse with an aqueous solution B acidified with sulfur acid and having at least 0.02 g/kg water soluble Zr and/or Ti and a pH of not below 1 (Abstract) The metal components include iron, steel and aluminum components (P2 translation mid page) and alloys thereof (P3 translation 2nd and 3rd paragraph)
The bath solution B includes at least 0.02 g/kg of water soluble zirconium and/or titanium (P4 par three translation) The water soluble titanium includes salts and esters of titanic acid/titanates such as alkoxyides including tetraethyl titanate and titanium IV and titanium III halides such as Tic and CiCU can be used with hexafluoroacids of tian H2T1F6 and water soluble slates such as Na2TiF6, etc. P4 translation par 4-5 approx.) 

    PNG
    media_image11.png
    226
    1178
    media_image11.png
    Greyscale

The metal component may be rinsed with solvents such as alcohols (P5 mid page) 
Brining into contact with the solution includes any technical measure where the components are wetted with the solution such as coating (P4 mid page) 
Step II) of instant claim)
Additional steps include the same water soluble compounds at a pH of 2.5, 4.0 which may be followed by phosphating by means known in the art (P4 last par) 
Accelerators may be used (P5 firs par) (meeting claim 1 II) No Ni is required.
Bannai et al (US 6,723,178) discloses treating a metal surface with a coating by contact with a liquid surface conditioner comprising phosphate and a trivalent cation and adhesion promoting agent followed by conversion coating with a nickel free liquid phosphating composition containing at least zinc cations and phosphate anions and other materials (Abstract) The contacting is conducted in a bath of an aqueous composition comprising phosphate particles and one or more di or trivalent metal cations and an adhesion promoting component such as a mono or polysaccharide (C1 L15-60)  Followed by contacting with a nickel free phosphate bath comprising zinc cations and phosphate ions and an accelerator (C3 L1-14) The metal substrate is not limited and includes steel sheets, zinc plated steel, zinc alloy plated steel and aluminum alloys (C3 L225-31) 
Brouwer et al (US 2009/0255608) discloses an aqueous composition and method for anticorrosion treatment of metal surfaces where the metals include steel or galvanized 2 and may be treated via electro dip coating [0015] (overlapping the range of claim 1 for phosphate layer and claim 14 for electro coating and overlapping the g/m2 of claim 1) 
The aqueous solution includes water soluble compounds of zirconium and titanium and free fluoride (Abstract) (meeting the limitations of claim 1 1) and 4) 
The aqueous solution has a pH of 2.2 to 3.8 [0017] (sufficiently close to the range of claim 3 for no less than 3.9 as render same obvious and establishing “acidic” of claim 1) 
The aqueous composition includes 50-50 g/L phosphate ions, 0.3 to 3 g/l zinc (II) ions, 1-200 ppm water soluble zirconium and/or titanium and free fluoride of 1- 400 ppm [0011] (overlapping the ranges of claims 2, 4, )
DeChant et al (US 2013/0230425) discloses treating a metal assembly by contacting with a zinc phosphate composition and free fluoride (Abstract) the metal assembly is contacted with a zinc phosphate composition comprising phosphate ions zinc ions and free fluoride and a Group IIIB and/or Group IVB metal and then contacting with a composition comprising a fluoro zirconic acid and a second source of fluoride ions [0006] The aluminum substrate is predominantly aluminum and includes aluminum plated steel and aluminum alloy plated steel [0015]
The metal assembly is first cleaned [0017] then treated with an activating rinse with colloidal Ti particles [0018] and the free fluoride is 100-300 ppm [0022] 
2 [0028] (i.e. within the range of claim 1) The composition may comprise an electropositive metal [0032-0033] (disclosing metals within the range of claim 8 and meeting limitation for an accelerator) 
Brouwer et al (US 2014/0023882) discloses a corrosion protective pretreatment for zinc surfaces (Abstract)  The metal component includes steel and galvanized steel [0020] (i.e. iron with a zinc coating and steel having iron)The process is achieved by a multi-step treatment for a component that comprises part surface made of zinc or zinc alloys [0011] (meeting the limitations of claims 1 and 15 for the components to comprise elements of zinc)  Zinc alloys include products manufacturer from zinc or galvanized steel, steel and aluminum [0017] (meeting the limitation for a metal component having predominantly iron, zinc and/or aluminum of claim 1 I))
Step i)  contacts the component with a composition A comprising iron (III) ions, complexing agents and Followed with an optional rinsing step with or without activation
Step ii) contacting with a composition B for zinc phosphating that has a pH in the range of 2.5 to 3.6 and comprise zinc (II) ions, phosphate ions 5 to 30 g/L and less than 0.001 g/L of nickel [0010-0016] (i.e. meeting the limitations for substantially free of dissolved compounds of the element Ni. The composition B may comprise a reducing sugar [0060]  The component is treated with an acidic aqueous composition having water soluble compounds of zirconium and/or titanium [0078] The aqueous composition A comprises iron (III) ions of at least 50 mg/L [0012] and at least 100 mg/L complexing agents  such as one selected from COOX, OPO3X and/or PO3X where X is hydrogen or 4 has free alkaline of at least 1 point but less than 6 points and a pH from 10.5 to 14 [0013] (i.e. the claimed accelerator of claim 1 II) and claim 9)  and then brought into contact with an acidic aqueous composition with pH 2.5 to 3.6  Zinc (II) ions 0.2 to 3.0 g/L and phosphate ions of P2O5 of 5 to 30 g/L [0014-0015] And less than 0.1 g/L or less than 0.001 g/L of ionic compounds of nickel and cobalt [0016] After step A there is a layer on the zinc surfaces comprising iron of at least 20 mg/m2 to 150 mg/m2 [0054] 
The process includes Step ii which brings into contact with an acidic aqueous composition B for zinc phosphate having a pH 2.5 to 3.6 and contains 0.2 to 3.0 g/L zinc (II) ions, 5 to 30 g/L phosphate ions and less than 0.1 g/ each of ionic metal nickel and cobalt  (See Claim 1) 
In a preferred embodiment the composition B of step ii) of the method includes copper (II) ions from 1 to 30 mg/L (i.e. meeting the limitation of claim 1 II) for an accelerator and claim 8) [0065]
In the preferred embodiment the composition includes The treatment with zirconium solution has a pH of 4 and comprises 150 ppm zirconium 20 ppm Cu and free fluoride of 60 ppm [0065] 
The layer weight of zinc phosphate deposited onto the aluminum parts must be no more than 0.5 g/m2 [0074]
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAMELA HL WEISS whose telephone number is (571)270-7057. The examiner can normally be reached M-Thur 830 am-700 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, M Curtis Mayes can be reached on (571) 272-1234. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAMELA H WEISS/Primary Examiner, Art Unit 1759